Citation Nr: 0533344	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-22 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that granted service connection for PTSD 
and assigned a 30 percent disability evaluation, effective 
from June 14, 2002.

In July 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  Prior to July 6, 2005, the veteran's PTSD was manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, and chronic sleep impairment.

2.  Effective from July 6, 2005, the veteran's PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  Prior to July 6, 2005, the schedular criteria for an 
initial assignment of a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 
9411, 9440 (2005).

2.  From July 6, 2005, forward, the schedular criteria for an 
assignment of a disability evaluation of 50 percent, and not 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 
9440 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA satisfied its duty to notify by means of letters from the 
RO to the veteran in September and December 2002.  The 
veteran was told of the requirements to successfully 
establish service connection, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of these letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 8-
03.  An additional VCAA letter was mailed to the veteran in 
July 2004.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examinations in February 2003 and July 2005.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.


II.  Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The veteran's service-connected PTSD is currently rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  Anxiety disorders, which include PTSD, are 
rated under the criteria set forth in Diagnostic Code 9440.  
Under this criteria, a 100 percent rating is warranted if 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2005).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

VA treatment records dated from 2000 to 2002 show that the 
veteran was employed as a driver.  He had depressive 
symptoms, but stated that medication had improved his 
symptoms of irritability, his affect, and mood stability.

In a statement received at the RO in January 2003, A.M., MSW, 
stated that the veteran was seen in 1994 for couples therapy 
with his wife, as separation or divorce was imminent.  He had 
been employed at the same job for six years, but had been 
close to quitting on numerous occasions.  He worked alone and 
was required to interact with others for only a short period 
of time.  He had no close friends and did not spend much time 
with others.  He had periods of depression, relieved somewhat 
by medication, anxiety, difficulty controlling his anger with 
fear of losing control, and continued conflict with his 
spouse.

The veteran was afforded a VA examination in February 2003.  
The claims file was reviewed.  At that time, the veteran was 
receiving individual and marital counseling from A.M., MSW 
and complained of increasing problems at work.  The veteran 
stated that he had never attempted suicide, generally had a 
good marriage, and did not have any friends.  For over 6 
years, the veteran worked as a delivery truck driver and 
liked his job, but was written up recently for arguing with a 
store manager.  He stated that he felt trapped in conflicts 
and would try to leave before he had an outburst.

On mental status examination, the veteran was casually 
dressed.  His affect was nervous and he spoke somewhat rapid 
at times.  He reported his mood as being mostly irritated, 
constantly tired, variable appetite and disliked being in 
crowds.  He stated that his depression would come and go and 
had been worse over the last 10 to 15 years.  He was able to 
fall asleep without insomnia and took afternoon naps.  He 
stated that his concentration was poor and he did not have 
any hobbies.  He denied suicidal or homicidal ideation, but 
stated that there were times he did not care whether he lived 
or died.  He was unsure if he had nightmares, but his wife 
stated that he thrashed in his sleep.  He felt close to his 
family and wife, but was unable to make friends and had 
increased startle reflex and hypervigilance.  He did not have 
sleep disturbances or outbursts of anger, although he was 
irritable.  The veteran was diagnosed as having PTSD, chronic 
and depressive disorder, not otherwise specified and was 
assigned a GAF score of 60 for his PTSD and an overall score 
of 60.  The examiner stated that the veteran's depression was 
linked to his PTSD, but did not meet the criteria for major 
depressive disorder.  He opined that the veteran's condition 
had not incapacitated him to the point that he could not 
work; however, there may come a time in the future that his 
PTSD or depression may worsen to a point that he will be 
unemployable.

The veteran underwent couples therapy from October 1994 to 
October 2004.  On September 30, 2003, the veteran stated that 
he was written up for losing his temper at work.  On May 18, 
2004, he reported being angry and irritable since a recent 
neck surgery.  He stated that he had been written up again 
over a stupid incident.  Records from May 25, 2004 forward 
show that the veteran was having problems with his 
relationship with his wife and had suspiciousness of his 
employer wanting to find an opportunity to fire him.  

In a letter dated December 2004, the veteran's therapist 
A.M., MSW, stated that the veteran continued to experience 
symptoms of hyperarousal and avoidance and insomnia with 
nightmares.  He also had difficulty with his temper at work 
and at home and constantly fell one write-up short of 
suspension at work each evaluation period.  At home, he and 
his wife were unable to communicate to resolve problems and 
the veteran had disappeared from home for weeks at a time on 
numerous occasions.  He stated that he left for fear of 
staying and harming his wife.  During one conflict three 
weeks prior, the veteran stayed in bed for 25 hours, then got 
up and grabbed his wife by the throat.  The veteran was on a 
wait list for a VA inpatient PTSD unit.  

In July 2005, the veteran underwent another VA examination.  
The claims file was reviewed.  The veteran described 
increasing difficulty at work and home.  He had been written 
up at work about six months ago.  He was not getting along 
with his wife.  Instead of saying things in rage, he had 
learned to take time outs.  He would disappear for up to five 
days at a time.  He also complained of dreams that wake him 
up about once a week and difficulty going back to sleep.  He 
stated that he seldom had crying spells, but felt helpless 
about his life.  The veteran did not have any friends and 
opposed anything to do with authority.  He stated that he 
felt suicidal the last year, but did not feel that way at the 
time, although he lacked energy, was irritable and unable to 
enjoy himself.  He worried about his ability to maintain his 
job and had problems with coworkers.  

On mental status examination, the veteran was casually 
dressed and looked older than his stated age.  He spoke in a 
goal directed manner and his affects were fully ranged and 
appropriate to content.  Cause and effect thinking was 
maintained and language was used abstractly.  Speech was 
normal in rate and volume.  The veteran had no current 
suicidal or homicidal ideation.  He was oriented to time, 
place and person and recent and remote memory was grossly 
intact.  His judgment seemed adequate for the situation.  The 
veteran was diagnosed as having PTSD, chronic; major 
depressive disorder caused by PTSD; and work shift sleep 
disorder, independent of PTSD and was assigned a GAF score of 
54 for PTSD, 52 for major depressive disorder, and a combined 
score of 52.  The examiner stated that the veteran was 
employable at that time; however, given all his medical 
problems, including the PTSD, major depressive disorder, and 
work shift sleep disorder, they may combine to make him 
unemployable.

With regard to the veteran's claim of entitlement to a 
disability rating in excess of 30 percent for PTSD, based on 
the July 2005 VA findings of a GAF score of 52 and increasing 
problems with his mood, and the increased difficulty the 
veteran has had at home and at work, a 50 percent disability 
rating is warranted, effective from July 6, 2005, the date of 
the veteran's VA examination.  While the veteran does not 
meet all the specified criteria for a 50 percent rating under 
Diagnostic Code 9440, when there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7 (2005).  Comparing the February 2003 VA 
examination to the July 2005 VA examination, an increase in 
severity of the veteran's PTSD can be seen and therefore an 
increase in rating is warranted.  

Noting that the veteran approximates, but does not fully 
meet, the criteria for a 50 percent rating, the Board also 
points out that the criteria for a 70 percent rating are 
neither approximated nor met.  Although the veteran has some 
problems with impulse control, mental status evaluation in 
July 2005 was essentially normal.  The veteran was casually 
dressed and spoke in a goal directed manner.  His affect was 
normal and cause and effect thinking was maintained.  Speech 
was normal in rate and volume.  He had no current suicidal or 
homicidal ideation.  The veteran was oriented to time, place, 
and person and recent and remote memory was grossly intact.  
More importantly, the veteran had been employed at the same 
job for several years; he did not demonstrate an inability to 
establish and maintain effective relationships.  Accordingly, 
the criteria for a 70 percent rating for PTSD are not met.

Prior to July 6, 2005, the preponderance of the evidence is 
against entitlement to a rating in excess of 30 percent for 
PTSD.  The February 2003 VA examination stated that the 
veteran was doing well at work and he had a good relationship 
with his wife and family, although he and his wife were 
undergoing marital counseling.  His GAF score was 60.  
Treatment records showed problems primarily with depression 
and irritability.  Therefore, the objective findings did not 
support a higher rating prior to July 2005.

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 50 percent disability rating for the 
veteran's service-connected PTSD, effective from July 6, 
2005.  See 38 U.S.C.A. § 5107(b).


ORDER

From July 6, 2005, forward, entitlement to a disability 
rating of 50 percent for PTSD is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.

Prior to July 6, 2005, entitlement to a disability rating in 
excess of 30 percent for PTSD is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


